EXAMINER’S AMENDMENT

A conversation with David Coffin on 08/31/2022 to discuss an examiner’s amendments based on the claim set, filed on 07/22/2022.  Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been amended to read:
--A razor handle for mounting a razor cartridge, the handle comprising:
a grip portion extending along a lengthwise extending axis;
a cartridge mount portion, pivotally attached to the grip portion and rotatable about a cartridge mount portion pivot axis between a normal first position and a second position, and which cartridge mount portion pivot axis is parallel to a cartridge pivot axis defined by a razor cartridge attachment mechanism of the cartridge mount portion;
a lock mechanism selectively translatable between a lock position wherein the cartridge mount portion is prevented from rotating relative to the grip portion and at least one unlocked position wherein the cartridge mount portion is free to rotate relative to the grip portion, wherein a lock mechanism body includes one or more features that selectively maintain the lock mechanism in one of the lock position and the unlocked position; and
at least one biasing element configured to apply a biasing force against the cartridge mount portion that biases the cartridge mount portion in the normal first position and allows pivotal movement of the cartridge mount portion between the first position and a second position spaced from the normal first position when the lock mechanism is in the unlocked position, and 
wherein the one or more features is a first detent, and the grip portion includes a least one second detent configured to engage the first detent of the lock mechanism body when the lock mechanism body is moved between the lock position and the unlocked position.—
Claim 6 has been cancelled.
Claims 7 and 8, line 1:
“The razor handle of claim 6” amended to –The razor handle of claim 1--.
Claim 12 has been amended to read:
--A razor, comprising:
a razor cartridge having at least one razor blade, which cartridge is pivotable about a cartridge pivot axis; and
a handle that includes:
a grip portion extending along a lengthwise extending axis;
a cartridge mount portion, pivotally attached to the grip portion and rotatable about a cartridge mount portion pivot axis between a normal first position and a second position, and which cartridge mount portion pivot axis is substantially parallel to the cartridge pivot axis;
a lock mechanism selectively translatable between a lock position wherein the cartridge mount portion is prevented from rotating relative to the grip portion and at least one unlocked position wherein the cartridge mount portion is free to rotate relative to the grip portion, wherein a lock mechanism body includes one or more features that selectively maintain the lock mechanism in one of the lock position and the unlocked position; and
at least one biasing element configured to apply a biasing force against the cartridge mount portion that biases the cartridge mount portion in the normal first position and allows pivotal movement of the cartridge mount portion between the first normal position and a second position spaced from the first position when the lock mechanism is in the unlocked position, and
wherein the one or more features is a first detent, and the grip portion includes a least one second detent configured to engage the first detent of the lock mechanism body when the lock mechanism body is moved between the lock position and the unlocked position.—
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
Claims 1-3, 5, 7-13, 15-20 are allowed.
The following is a statement of reasons for allowance: independent Claims 1 and 12 are free of the prior art because the prior art does not teach or suggest a razor handle that has a grip and a cartridge mount portion pivotally attached to the handle grip, a pivot axis of the cartridge mount portion is parallel to a cartridge pivot axis, a lock mechanism (see the claimed interpretation in the non-final office action, mailed on 04/25/2022)  for selectively locking and unlocking the cartridge mount portion, 
a one biasing element (see the claimed interpretation in the non-final office action, mailed on 04/25/2022) configured to apply a biasing force against the cartridge mount portion that biases the cartridge mount portion in a normal first position and allows pivotal movement of the cartridge mount portion between a first position and a second position spaced from the normal first position when the lock mechanism is in the unlocked position (another word, the biasing element biases to the cartridge mount portion all the time) and
wherein the one or more features is a first detent, and the grip portion includes a least one second detent configured to engage the first detent of the lock mechanism body when the lock mechanism body is moved between the lock position and the unlocked position (emphasis added), with many other limitations as set forth in claims 1 and 12.
There are number of closest art, for example, Gordon et al (US 2011/0252646) shows a handle (2, Figures 1-4) that a cartridge mount (8) pivotal attached to the handle, a locking mechanism (70)  for selectively locking and unlocking the cartridge mount portion via  a hook (72), 
a one biasing element (12, 66) configured to apply a biasing force against the cartridge mount portion that biases the cartridge mount portion in a normal first position and allows pivotal movement of the cartridge mount portion between a first position and a second position spaced from the normal first position when the lock mechanism is in the unlocked position (another word, the biasing element biases to the cartridge mount portion all the time), but 
Gordon fails to discuss wherein the locking mechanism including a first detent, and the grip includes a least one second detent configured to engage the first detent of the lock mechanism when the lock mechanism is moved between the lock position and the unlocked position.
Examiner notes that based on the locking mechanism (7) of Gordon that has a spring 71, Figures 1-2, always biasing an actuator 70 toward to one end of a sliding slot formed in the handle, therefore, there is no reason to modify the actuator to have a detent and the handle to have a detent for locking and unlocking the cartridge mount portion, as set forth in the claimed invention. Therefore, claims 2-3, 5, 7-13, 15-20 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, Claims 1-3, 5, 7-13, 15-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/1/2022